16 F.3d 408NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Ernest F. COBLE, Jr., Plaintiff Appellant,v.PIEDMONT FARM CREDIT;  Bobby D. Goodin, Defendants Appellees.
No. 93-2430.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 20, 1994.Decided:  Feb. 2, 1994.

Appeal from the United States District Court for the Middle District of North Carolina, at Rockingham;  William L. Osteen, Sr., District Judge.
Ernest F. Coble, Jr., appellant pro se.
Stephen McDaniel Russell, Bell, Davis & Pitt, P.A., Winston-Salem, NC, for appellees.
M.D.N.C.
AFFIRMED.
Before WIDENER, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his civil action relating to a loan foreclosure for lack of subject matter jurisdiction.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Coble v. Piedmont Farm Credit, No. CA-93-292-3 (M.D.N.C. Oct. 4, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.